SCOTT, J.
The order appointing a referee to take the deposition of the appellant should have been vacated, if for no other reason because notice of the application therefor was not given to the plaintiff’s attorney. Furthermore, the affidavit upon which the order was granted was insufficient, in that it failed to state any facts upon which the court could find that the examination was necessary. It contains merely the attorney’s conclusions.
Order reversed, with $10 costs and disbursements. All concur.